Title: From James Madison to Samuel House, 29 May 1784
From: Madison, James
To: House, Samuel


Dear Sir
Richmond May 29. 1784
I have just recd. your favor of the 18 inst: inclosing one from my amiable friend Mrs. Trist. I feel pathetically for her in case she should have proceeded down the river before the news of Mr. Trist’s death got to Fort Pitt. The situation in which she will find herself at the end of her voyage bereft of the object of her pursuit, and surrounded wholly by strangers whose very language will be unknown to her, must excite the deepest sympathy in all who are acquainted with her merit & sensibility. I make no doubt that the first advice of the melancholy event was forwarded by you to the place at which she was to embark, and therefore indulge some hope, that her voyage may have been prevented. Should it be otherwise my anxiety for her happiness & interest will excuse me in suggesting to your fraternal affection, the propriety of takeing an immediate passage for N. Orleans, not only for the purpose of soothing & supporting her under her misfortunes, but of securing to her the fruits of Mr. Trists labours and accompanying her return. The letter referred to in that of the 18th. has never come to hand. Let me hear from you on the receipt of this, that I may know through what channel & to what place, I may direct an answer to Mrs. Trists letter & in case you should in the mean time have an opportunity, assure her of my unalterable friendship & esteem. Present my affect. respects also to your worthy Mamma. I am Dear Sir Yrs. sincerely
J. Madison Jr.
